Citation Nr: 1756804	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for major depressive disorder, secondary to otitis media, with residuals, tympanomastoidectomy, right.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for depression.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The December 2011 VA medical opinion, the April 2014 statement of the case, and the December 2011 rating decision reference treatment records not in the file.  These records are necessary for the Board to make a decision in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file, or obtain, treatment records from Asheville VA Medical Center from May 2012 through June 2012.

2.  Associate with the file, or obtain, treatment records from the Salisbury VA Medical Center from August 2011 through December 2011.

3. Then, schedule the Veteran for a VA examination.  The examiner should diagnose any current acquired psychiatric disability, and then should provide the following opinions:
a) is it at least as likely as not (50 percent or greater) that a current acquired psychiatric disability, to include depression and bipolar disorder, either began during or was otherwise caused by his military service.  Why or why not? 

b) is it at least as likely as not (50 percent or greater) that a current acquired psychiatric disability, to include depression and bipolar disorder, was caused by a service connected disability (to include tinnitus, hearing loss, and otitis media).  Why or why not?

c) is it at least as likely as not (50 percent or greater) that a current acquired psychiatric disability, to include depression and bipolar disorder, was aggravated (made worse) by a service connected disability (to include tinnitus, hearing loss, and otitis media).  Why or why not?

If aggravation is found, the examiner should identify the baseline level of severity of the acquired psychiatric disability before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the acquired psychiatric disability.  38 C.F.R. § 3.310.

The examiner should specifically review the opinions of the VA examiner in December 2011 and the opinion of Dr. Atkinson in August 2013.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




